Order entered July 9, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01524-CR
                                      No. 05-18-01525-CR
                                      No. 05-18-01526-CR

                             JUAN MIGUEL LOPEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F17-00358-N, F17-00360-N & F17-00362-N

                                            ORDER
       Before the Court is appellant’s July 3, 2019 second motion for extension of time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

September 3, 2019. If appellant’s brief is not filed by September 3, 2019, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE